918 F.2d 955Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Everett E. FEATHERS, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 90-1048.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Nov. 20, 1990.As Amended Dec. 6, 1990.

Everett E. Feathers, petitioner pro se.
Michael John Denney, Helen Hart Cox, United States Department of Labor, Washington, D.C., for respondent.
Ben.Rev.Bd.
DISMISSED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Everett Feathers filed a petition for review of an order of the Benefits Review Board remanding his claim to the Office of Administrative Law Judges for appropriate action.  The Director of the Office of Workers' Compensation Programs has moved for dismissal of this petition on the grounds that the order of the Board is not a final order, and that claimant failed to timely note his appeal.  The Director's motion shall be granted.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  Petitioner's appeal from an order remanding his claim to an administrative agency provides no final order which could confer jurisdiction on this Court.   See Newport News Shipbuilding & Dry Dock Co. v. Director, 590 F.2d 1267 (4th Cir.1978).  In addition, the order is not appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


3
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED